47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony LAMBERT, Sr.;  Marion Knight Lambert;  AnthonyLambert, Jr.;  Antowin Lambert, Plaintiffs--Appellants,v.ADMINISTRATIVE OFFICE OF THE COURTS, Guardian Ad LitemProgram;  Pearlie Dixon;  Veola R. Spivey;  IleneNelson;  Cy Gurney, Defendants--Appellees.
No. 94-2399.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 6, 1995.

Anthony Lambert, Sr., Marion Knight Lambert, Anthony Lambert, Jr., Antowin Lambert, Appellants Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellants appeal the district court's order dismissing their 42 U.S.C. Sec. 1983 (1988) complaint.  Appellants' case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Appellants that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellants failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).  Appellants have waived appellate review by failing to file objections after receiving proper notice.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED